                 Case 1:19-cv-08324-DLC Document 1-34 Filed 09/06/19 Page 1 of 4


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Fwd: Does starting residency in Ophthalmology require passing USMLE step 3? Please help
   Date:   July 10, 2018 at 4:03 PM
     To:   Sansar Sharma SANSAR_SHARMA@NYMC.EDU




           Begin forwarded message:

           From: Amro Ali <amro.ali9@icloud.com>
           Subject: Fwd: Does starting residency in Ophthalmology require passing USMLE step 3? Please help
           Date: February 6, 2017 at 1<30<39 PM EST
           To: Sansar Sharma <SANSAR_SHARMA@NYMC.EDU>




           Sent from my iPhone

           Begin forwarded message:

             From: Amro Ali <amro.ali9@icloud.com>
             Date: February 2, 2017 at 4:02:07 PM EST
             To: "Sharma, Sansar" <SANSAR_SHARMA@NYMC.EDU>
             Subject: Re: Does starting residency in Ophthalmology require passing USMLE step 3? Please help

             Thanks Dr.Sharma,
             I left home now but I will work on it tonight.
             Best,
             A

             Sent from my iPhone

             On Feb 2, 2017, at 3:58 PM, Sharma, Sansar <SANSAR_SHARMA@NYMC.EDU> wrote:

               Amro
               Here is one list showing what is not posted.

               From: Amro Ali [mailto:amro.ali9@icloud.com]
               Sent: Monday, January 30, 2017 3:14 PM
               To: Sharma, Sansar <SANSAR_SHARMA@NYMC.EDU>
               Subject: Re: Does starting residency in Ophthalmology require passing USMLE step
               3? Please help

               I am sorry,
               To be more clear NYSMB not require me taking step 3 exam to start my residence as
               IMG?
               Regardless the license situation, I am specific about the exam.
               A

               Sent from my iPhone

               On Jan 30, 2017, at 3:06 PM, Amro Ali <amro.ali9@icloud.com> wrote:



                       Sent from my iPhone
Case 1:19-cv-08324-DLC Document 1-34 Filed 09/06/19 Page 2 of 4


    Begin forwarded message:

         From: MEDBD <MEDBD@nysed.gov>
         Date: January 30, 2017 at 2:56:47 PM EST
         To: Amro Ali <amro.ali9@icloud.com>
         Subject: RE: Does starting residency in Ophthalmology
         require passing USMLE step 3? Please help

         Hello,

         If you are in an ACGME-approved residency you do not
         need a Limited Permit or full license in order to perform the
         residency, unless the employer requires it. If it is not
         approved, you will need either the Limited Permit or the
         license. The Limited Permit requires medical education and
         either 3 years of ACGME-approved post-graduate training,
         or 6 years of non-ACGME-approved post-graduate training,
         but not a passing score for USMLE Step 3. The Limited
         Permit gives you two years in which to take and pass the
         exam and is renewable once. The full license requires the
         same education and training requirements and also a
         passing score for all 3 USMLE exams. I hope that answers
         your questions.

         Kind Regards,

         NYS Boards for Medicine, Veterinary Medicine and
         Dietetics and Nutrition; and State Committees for
         Athletic Training, Medical Physics and Perfusion.
         518-474-3817 ext 560
         518-486-4846 fax

         From: Amro Ali [mailto:amro.ali9@icloud.com]
         Sent: Monday, January 30, 2017 1:10 PM
         To: OPUNIT2
         Cc: Amro Ali
         Subject: Does starting residency in Ophthalmology require passing
         USMLE step 3? Please help


         NYS Medical Board

         Dear Madam and Sir,



         I am international Medical Graduate who graduated 1994-
         1995 and I passed mu USMLE step 1 and step 2 in 1998 and
         1999 consecutive. I attended the exam for USMLE step 3 In
         January 23 and 24 of year 2017 and I am waiting for the
 Case 1:19-cv-08324-DLC Document 1-34 Filed 09/06/19 Page 3 of 4

            January 23 and 24 of year 2017 and I am waiting for the
            results.During this period, I completed three clinical
            fellowships in ophthalmology in USA and I am applying for
            my residency in Ophthalmology in a program in NY,



            My question to you is the following?



            Does passing Step 3 is required by NYS Medical board to start
            my residency in Ophthalmology?

            I know that it may vary from one program to another but Is
            there is any law any regulation that forbidden international
            Medical Graduate from starting their residency training in NY
            before passing step 3 exam.



            Amro Ali

            ECFMG ID : 0-560-500-1

            Phone: 347-623-5406




               Confidentiality Notice
               This email including all attachments is confidential and intended solely for
               the use of the individual or entity to which it is addressed. This
               communication may contain information that is protected from disclosure
               under State and/or Federal law. Please notify the sender immediately if you
               have received this communication in error and delete this email from your
               system. If you are not the intended recipient you are notified that disclosing,
               copying, distributing or taking any action in reliance on the contents of this
               information is strictly prohibited.




<ResearchGate.html>
Case 1:19-cv-08324-DLC Document 1-34 Filed 09/06/19 Page 4 of 4
